—Appeal by the defendant from a judgment of the *814Supreme Court, King County (Douglass, J.), rendered October 3, 1991, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that his conviction should be reversed and that a new trial should be ordered because he was absent from the Sandoval hearing. Even if the defendant was absent from the Sandoval hearing, his presence, under the circumstances of this case, would have been superfluous because the court ruled that it would only allow cross-examination into the fact that the defendant had two prior misdemeanor convictions and not into the underlying facts of those convictions (see, People v Robles, 192 AD2d 425; People v Odiat, 191 AD2d 183). Thompson, J. P., Miller, Eiber and Santucci, JJ., concur.